      Case 2:20-cr-00023-BWC Document 20 Filed 04/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 UNITED STATES OF AMERICA,

         v.                                                   CASE NO.: 2:20-cr-23

 CHRISTOPHER WOODS,

                 Defendant.


                                             ORDER

       Defendant has been charged in this action with one count of Possession of Contraband in

Prison, in violation of 18 U.S.C. § 1791(a)(2). Doc. 1. The Court held an Initial Appearance and

Arraignment in this case on April 20, 2020. At that hearing, all parties agreed that because

Defendant was serving a federal sentence, he would remain in custody even if this Court were to

find that he qualifies for pre-trial release in the instant case. Therefore, the Court concluded that

the issue of pre-trial release was moot, at least at that time. Doc. 19. Defendant’s counsel

concurred.

       Today, April 21, 2020, the Bureau of Prisons informed the Court and the parties to this

action that Defendant was granted an immediate release from federal custody due to the COVID-

19 pandemic. However, the information before the Court also indicates that Defendant was

convicted and sentenced to life in prison in the State of Virginia, and that the State of Virginia

has issued a detainer for Defendant. Therefore, absent any other action, Defendant’s immediate

release from federal custody will, in all likelihood, result in his transfer to the Virginia

Department of Corrections.
     Case 2:20-cr-00023-BWC Document 20 Filed 04/21/20 Page 2 of 2



       In light of these facts, the Court finds that this case involves a serious risk that Defendant

will not appear at future proceedings in this matter due to the Virginia detainer, and, therefore,

the Court moves sua sponte for Defendant to be detained in accordance with 18 U.S.C. §

3142(f)(2). Defendant is ORDERED to file any response to this Order on or before April 28,

2020. The Government is ORDERED to file any motion or brief concerning this issue on or

before April 28, 2020. The Court will schedule a hearing on this matter, to the extent one is

necessary, after receiving the parties’ submissions. Until the Court’s sua sponte motion has been

resolved, Defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. Defendant shall

be afforded a reasonable opportunity for private consultation with defense counsel. On order of

a court of the United States or on request of an attorney for the government, the person in charge

of the corrections facility shall deliver Defendant to the United States Marshals Service for the

purpose of an appearance in connection with a court proceeding.

       SO ORDERED, this 21st day of April, 2020.




                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
